DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-11 (Group I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Election of Group II (Claims 12-18) was made without traverse in the reply filed on 8/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the phrase:  “the low refraction layer”.  However, there is no antecedent basis for this term because there is no earlier-recited low refraction layer.  Thus, it is unclear 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of 
Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al., US 2016/0077239 (cited in the IDS of 3/27/2019), or alternatively as being unpatentable over Asahi in view of Sakajiri et al., US 2014/0254020 (published patent application of U.S. Pat. No. 9,684,098, cited in the IDS of 7/22/2021).
Regarding Claims 12 and 13, Asahi discloses:  An optical film comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a light-transmitting substrate film (substrate 1 may be a plastic substrate having high transparency; paragraphs [0105]-[0108], [0119]-[0124] and FIG. 1 of Asahi);
an infiltration layer having at least a part that is infiltrated into the light-transmitting substrate film so as to overlap with at least a part of the light-transmitting substrate film, and including a first binder containing a first (meth)acrylate-based cross-linked polymer (infiltration layer 5 may contain a viscosity increasing compound which permeates into the plastic substrate [substrate 1] or a functional layer provided on the plastic substrate, wherein the viscosity increasing compound may function as a binder resin, and may include a polymer containing a (meth)acrylate compound having cross linking; paragraphs [0108], [0125]-[0136], [0163] and FIG. 1 of Asahi); and
an antiglare layer which includes a second binder containing a second (meth)acrylate-based cross-linked polymer, and at least two light-transmitting fine particles having a sub-micron (sub-.mu.m) scale dispersed on the second binder, and is formed so as to have surface irregularities on the infiltration layer (antireflective layer 2 may further contain a binder resin [e.g., binder resin 4] comprising various (meth)acrylates formed by a cross linking reaction, and metallic oxide fine particles of 50 nm to 250 nm [0.05 µm to 0.25 µm] diameter which form a moth-eye 
wherein the infiltration layer has a thickness of 100 nm or more and 2 .mu.m or less (infiltration layer 5 thickness is preferably 0.1 .mu.m to 0.5 .mu.m [100 nm to 500 nm]; paragraph [0131] and FIG. 1 of Asahi); and
wherein the antiglare layer has a total haze value of 1 to 5% (antireflective film preferably has a haze value of 5% or less, and a haze value of 3% or less is more preferable; paragraphs [0106], [0187], [0355]-[0357] and TABLE 3 and FIG. 1 of Asahi).

It is believed that a prior art structure, such as Asahi, having the same structure and same chemical composition as the claimed invention, would also have the same characteristics, such as the claimed gloss value.  Nonetheless, Asahi does not appear to explicitly disclose:  wherein the antiglare layer has a 60-degree gloss value of 75% to 90% and a 20-degree gloss value is 45% to 68%.
Sakajiri is related to Asahi with respect to anti-glare optical layers.
Sakajiri teaches:  wherein the antiglare layer has a 60-degree gloss value of 75% to 90% and a 20-degree gloss value is 45% to 68% (60-degree specular glossiness is 70% or more and 95% or less, 20-degree specular glossiness is 30% or more and 90% or less; paragraphs [0012], [0046], [0091], [0095] and TABLE 1 of Sakajiri).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the gloss values of Sakajiri for the antireflective [antiglare] layer of Asahi because such values of gloss enable a suitable and advantageous anti-glare effective film, which includes the qualities of high image clarity, suppression of glare of an image, reduction of whitishness (white blur) of a coating film, suppression of deterioration of contrast, and improvement in visibility of a display, without imparting antiglare properties more than necessary, as taught in paragraphs [0012], [0015] and TABLE 1 of Sakajiri.

Regarding Claim 14, Asahi-Sakajiri discloses:  wherein the second binder has a refractive index of 1.50 to 1.60 (binder resin of the antireflective layer may comprise pentaerythritol tri(meth)acrylate having a refractive index of 1.51 or DPHA having a refractive index of 1.51; paragraphs [0176], [0177] and FIG. 1 of Asahi; see, e.g., paragraph [0253] of Iwata et al., US 2009/0061165, cited below with respect to Claims 16 and 17).

Regarding Claim 15, Asahi-Sakajiri discloses:  wherein the antiglare layer has a thickness of 1 to 10 .mu.m (thickness of the antireflective layer 2 is preferably 0.05 .mu.m to 5 .mu.m [50 nm to 5000 nm], and more preferably 0.1 .mu.m to 1 .mu.m [100 nm to 1000 nm]; paragraph [0139] and FIG. 1 of Asahi).

Regarding Claim 18, Asahi-Sakajiri discloses:  A polarizing plate comprising the optical film of claim 12 (the disclosed antireflective laminate [antireflective film] may be used as a surface protective film of the polarizing film [polarizing plate protective film]; paragraph [0298] and FIG. 1 of Asahi).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Sakajiri and further in view of Iwata et al., US 2009/0061165.
Regarding Claim 16, Asahi-Sakajiri does not appear to disclose:  further comprising a low refractive index layer which is formed on the antiglare layer and includes a binder resin containing a (co)polymer of a photopolymerizable compound and hollow silica particles dispersed in the binder resin.
Iwata is related to Asahi-Sakajiri with respect to multi-layer antireflective structures.
Iwata teaches:  further comprising a low refractive index layer which is formed on the antiglare layer and includes a binder resin containing a (co)polymer of a photopolymerizable compound and hollow silica particles dispersed in the binder resin (an anti-dazzling laminate comprising a base material 2, an anti-dazzling layer 4, and a surface modifying layer 6, may further include a low-refractive index layer 8 thereon, such layer formed by exposing a fluorine-containing copolymer and a resin to an actinic radiation in the presence of a photopolymerization initiator, and utilizing void-containing fine silica particles; Abstract and paragraphs [0072], [0188]-[0191], [0216], [0225], [0278], [0280] and FIG. 3 of Iwata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the low refractive index layer of Iwata for the antireflective film of Asahi-Sakajiri, because such layer further serves to reduce reflection, as taught in paragraphs [0216], [0223], [0228], [0235] of Iwata.

Regarding Claim 17, as best understood, Asahi-Sakajiri-Iwata discloses:  wherein the low refraction layer has a refractive index of 1.3 to 1.5 and a thickness of 1 to 300 nm (the thickness of the low refractive index layer is preferably 480-580nm [wavelength of light] divided by four times the number 1.4 or 1.42 or 1.45 [refractive index of the low refractive index layer], e.g., 83 nm to 104 nm, or 98 nm; paragraphs [0223], [0230]-[0235], [0302] and FIG. 3 of Iwata).

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872